The Attorney General has considered your request for an opinion wherein you ask the following questions: "1. May non-salaried deputies who are members of the County Sheriff's reserve force receive travel reimbursement for mileage when they use their personal vehicles to conduct criminal investigations or transport persons at the request of the County Sheriff? "2. If the answer to the first question is in the affirmative, from which fund or account will this reimbursement be made ?" In Op. Atty. Gen. No. 75-265, this office, interpreting 19 Ohio St. 541 [19-541] — 19 Ohio St. 542 [19-542], 19 Ohio St. 545 [19-545], and 19 Ohio St. 547 [19-547] (1971), determined that a County Sheriff could appoint deputies which fell into three basic categories. Under the terms of 19 Ohio St. 541 [19-541] and 19 Ohio St. 542 [19-542], the County Sheriff could appoint what could be characterized as his regular salaried staff, the number and compensation of which depended upon the population of the county and upon 19 Ohio St. 180.65 [19-180.65] (1971). Such an appointment was permanent in nature and subject to the requirements of 70 Ohio St. 3311 [70-3311] (1974). Under the terms of 19 Ohio St. 545 [19-545], the Sheriff could appoint any number of additional deputies to preserve the peace and dignity of the county so long as they were commissioned and entered into a bond running to the Sheriff to hold the Sheriff harmless for damages resulting from the acts of such deputies. Also subject to the requirements of 70 Ohio St. 3311 [70-3311] (1974), as permanent though not necessarily "full-time" deputy sheriffs, the 19 Ohio St. 545 [19-545] appointees were compensated by "fees earned by them." A third category of "deputy sheriffs" were those temporary appointees, under 19 Ohio St. 547 [19-547], deputed "to do particular acts." See also Op. Atty. Gen. No. 76-182.  We understand your question to be directed at those "non-salaried, reserve force deputies" appointed pursuant to 19 Ohio St. 545 [19-545]. We draw your attention, therefore, to Laws 1979, c. 221,12 (emerg. eff. May 30, 1979), which amended 19 Ohio St. 545 [19-545]. 19 Ohio St. 545 [19-545], as it is now written, contains no provision regarding the appointment of permanent, non-salaried deputy sheriffs.  Therefore, it is the official opinion of the Attorney General that a County Sheriff has no authority to appoint non-salaried deputy sheriffs, other than to depute certain persons to do particular acts pursuant to 19 Ohio St. 547 [19-547] (1979). To the extent that previous opinions are inconsistent with 19 Ohio St. 545 [19-545] (1971), they are hereby expressly modified.  (TIMOTHY S. FRETS) (ksg ** SEE: OPINION NO. 80-166 (1980) **